         Case 7:21-cv-00243-NSR Document 28 Filed 04/12/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


NAKIA SIMMONS, MICHELLE SMITHERMAN, and                                        4/12/2021
MARLYE GOROSTIZA individually and on behalf of
others similarly situated,
                                                               21cv243 (NSR)
                                       Plaintiffs,
                                                               ORDER OF TERMINATION
                         - against -                           OF APPEARANCE OF
                                                               KEVIN R. VOZZO
THE STANDARD LIFE INSURANCE COMPANY OF
NEW YORK,
                                       Defendant.

Román, D.J.:

        Whereas, Defendant, The Standard Life Insurance Company of New York

(“Defendant”), by and through its attorneys, Epstein Becker & Green, P.C. (“EBG”), has

requested, pursuant to Local Civil Rule 1.4, that the appearance of Kevin R. Vozzo, as counsel

on Defendant’s behalf be terminated;

        Whereas, EBG has represented Defendant throughout the pendency of this action and

continues to do so; Mr. Vozzo appeared in this action while an attorney at EBG by filing

a Notice of Appearance and responsive pleading on behalf of Defendant on February 24,

2021; and Mr. Vozzo is no longer associated with EBG and no longer represents the Defendant

in this matter;

        Whereas, the termination of Mr. Vozzo will have no bearing on the posture of this action

before the Court.

        Therefore, Defendant's motion to terminate Kevin R. Vozzo as counsel of record is

GRANTED.

 Dated: April 12, 2021
        White Plains, New York
